DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 11/27/2021 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 11/27/2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of concept in mathematical operation without significantly more. The claim 1 recites a system for power system model calibration comprising a computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to:
 	store a model of a device, wherein the model includes a plurality of parameters;
receive a plurality of events associated with the device;
receive a first set of input calibration values for the plurality of parameters;
sequentially analyze the plurality of events in a first sequence to determine a set of calibrated parameter values for the model;
validate the set of calibrated parameter values for the model to determine a fit; and perform Bayesian optimization on the determined fit, the set of calibrated parameter values for the model, and the plurality of events.
o points according to an initial space-filling experimental design; c) set 7 = 9; d) while n < N, 1) update the posterior probability distribution on f using all available data, 2) let xn be a maximizer of the acquisition function over x, where the acquisition function is computed using the current posterior distribution, 3) observe yn = f(xn) and 4) increment n; and e) return a solution.  The solution is either the point evaluated with the largest f/x), or the point with the largest posterior mean.
 	A common approach is to use a GP to define a distribution over objective functions from the input space to a loss that one wishes to minimize. That is, given observation pairs of the form {xn yn} Nm=/, where xn € X and yn € R, and assuming that the function f(x) is drawn from a Gaussian process prior where y, ~ N (f(xn), v), where v is the function observation noise variance.
The cited features are directed to a mathematical operation for optimal solution of a dynamic system in which the system performance is evaluated based on Bayesian optimal fit as claimed. 
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract 
This judicial exception is not integrated into a practical application because the claim does not integrate the optimal analysis into a real and useful solution in a practical application. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features required a well-known system, conventional implementation for the algorithm and understood in the technical field.  Claim 1 is nonstatutory subject matter.
Claim 2 cited the system in accordance with claim 1, wherein the model is a power system model, wherein the Bayesian optimization maintains a probabilistic surrogate model and an acquisition function, and wherein to perform Bayesian optimization said at least one processor is further programmed to:
initialize the probabilistic surrogate model of an objective function using a plurality of initial parameter points, wherein the probabilistic surrogate model of the objective function comprises a stationary probabilistic model including
a non-linear one-to-one mapping of values of the plurality of parameters from a first domain to a second domain; 
generate a new set of parameter values corresponding to at least one parameter of the plurality of parameters by optimizing an acquisition function, wherein the acquisition function is based at least in part on the set of calibrated parameter values and the probabilistic surrogate model of the objective function; evaluate the objective function using the power system model operated with the new set of parameter values;

repeat until reaching at least one of a predetermined number of iterations, a predetermined period of time, and a termination condition.  It’s related to mathematical operations in the optimal design space.  It is nonstatutory subject matter.
Claim 3 cited the system in accordance with Claim 1, wherein said at least one processor is further programmed to determine a second sequence of events based on the Bayesian optimization.  It is related to the operation of a mathematical algorithm for the design space.  It is nonstatutory subject matter for failing to integrate the claimed limitations into a real and useful solution for a real application.  
Claim 4 cited the system in accordance with Claim 3, wherein said at least one processor is further programmed to sequentially analyze the plurality of events based on the second sequence to determine a second fit.  The cited features are related to a mathematical operation in the design process.  It is nonstatutory subject matter.
Claim 5 cited the system in accordance with Claim 4, wherein said at least one processor is further programmed to:
perform Bayesian optimization on the second fit, the set of calibrated parameter values for the model, and the plurality of events to determine a third sequence; and
sequentially analyze the plurality of events based on the third sequence.  The cited features are related to mathematical operation for the analysis and design.  It is nonstatutory subject matter for the reason as set in the rejection.

Claim 7 cited the system in accordance with claim 6, wherein said at least one processor is further programmed to sequentially analyze the plurality of events based on the second set of input calibration values to determine a second fit.  The cited features are related to the mathematical analysis in the data processing system. It is nonstatutory subject matter because the claim failed to integrate into a real and useful solution for a real application. 
Claim 8 cited the system in accordance with claim 7, wherein said at least one processor is further programmed to: perform Bayesian optimization on the second fit, the set of calibrated parameter values for the model, and the plurality of events to determine a third set of input calibration values; and sequentially analyze the plurality of events based on the third set of input calibration values.  It is related to a process for computing an optimal algorithm.  It is nonstatutory subject matter for failing to provide an integration process to produce a real and useful solution.
 	Claim 9.cited the system in accordance with Claim 1, wherein said at least one processor is further programmed to compare the fit to a terminating condition; and
when the terminating condition is reached, update the model to include the set of calibrated parameter values.  It’s related to data processing without any integration process to provide an integrated solution for the optimal design.  It’s nonstatutory subject matter. 

 	Claim 11 cited a system for power system model calibration comprising a computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to: 
store a model of a device, wherein the model includes a plurality of parameters; receive a first event associated with the device; 
analyze the first event to identify a subset of important parameters from the plurality of parameters; and
 	perform Bayesian optimization on the subset of important parameters to determine a set of calibrated parameter values for the model.
 	With the broadest interpretation of the claimed invention as a whole, the claim is related to model calibration using a Bayesian optimization.  As disclosed in the specification, a sample Bayesian Optimization algorithm is as follows: a) place a Gaussian process prior on f; b) observe f at  no points according to an initial space-filling experimental design; c) set 7 = 9; d) while n < N, 1) update the posterior probability distribution on f using all available data, 2) let xn be a maximizer of the acquisition function over x, where the acquisition function is computed using the current posterior distribution, 3) observe yn = f(xn) and 4) increment n; and e) return a 
 	A common approach is to use a GP to define a distribution over objective functions from the input space to a loss that one wishes to minimize. That is, given observation pairs of the form {xn yn} Nm=/, where xn € X and yn € R, and assuming that the function f(x) is drawn from a Gaussian process prior where y, ~ N (f(xn), v), where v is the function observation noise variance.
The cited features are directed to a mathematical operation for optimal solution based on Bayesian optimal fit as claimed.   The analysis is directed to many complex analysis and data prediction.  It is abstract idea for the reasons as follows.
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through Bayesian analysis”).


Claim 12 cited the system in accordance with Claim 11, wherein said at least one processor is further programmed to analyze the first event using at least one of a single value decomposition approach and a dot product angle approach.  It is nonstatutory subject matter because the claim failed to integrate the mathematical concepts of operation into a real and useful solution for a practical application with real variables and parameters of the design.
Claim 13 cited the system in accordance with Claim 11, wherein the subset of important parameters includes less than ten parameters.  This is related to nonstatutory subject matter for the design features for mathematical design calculation.
Claim 14 cited the system in accordance with claim 11, wherein said at least one processor is further programmed to:
receive a second event associated with the device;
analyze the second event to determine a second subset of important parameters from the plurality of parameters based on the set of calibrated parameter values; and perform Bayesian optimization on the second subset of important parameters to determine a second set of calibrated parameter values for the model.  The cited features are related to design analysis without any integration process for solution implementation.  It is nonstatutory subject matter for the reason of lacking integration process for a real and useful solution to a real and practical application.

store a model of a device, wherein the model includes a plurality of parameters;
receive a first event associated with the device;
analyze the first event to identify a subset of important parameters from the plurality of parameters;
determine at least one hyper-parameter based on the analysis; and
perform Bayesian optimization on the hyper parameter.
With the broadest interpretation of the claimed invention as a whole, the claim is related to model calibration using a Bayesian optimization.  As disclosed in the specification, a sample Bayesian Optimization algorithm is as follows: a) place a Gaussian process prior on f; b) observe f at  no points according to an initial space-filling experimental design; c) set 7 = 9; d) while n < N, 1) update the posterior probability distribution on f using all available data, 2) let xn be a maximizer of the acquisition function over x, where the acquisition function is computed using the current posterior distribution, 3) observe yn = f(xn) and 4) increment n; and e) return a solution.  The solution is either the point evaluated with the largest f/x), or the point with the largest posterior mean.
 	A common approach is to use a GP to define a distribution over objective functions from the input space to a loss that one wishes to minimize. That is, given observation pairs of the form {xn yn} Nm=/, where xn € X and yn € R, and assuming that the function f(x) is drawn from a Gaussian process prior where y, ~ N (f(xn), v), where v is the function observation noise variance.

It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through Bayesian analysis”).
This judicial exception is not integrated into a practical application because the claim does not integrate the optimal analysis into a real and useful solution in a practical application. The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features required a well-known system, conventional implementation for the algorithm and understood in the technical field.
 	Claim 16.cited the system in accordance with claim 15, wherein said at least one processor is further programmed to analyze the first event using at least one of a single value decomposition approach and a dot product angle approach.  It is a mathematical computation in a design space.  It is nonstatatutory subject matter 
Claim 17 cited the system in accordance with claim 15, wherein said at least one hyper-parameter includes at least one of a maximum number of iterations, a residual tolerance, and 
Claim 18 cited the system in accordance with claim 15, wherein said at least one processor is further programmed to:
re-analyze the first event to identify the subset of important parameters from the plurality of parameters based on the hyper parameter; and
determine a set of calibrated parameter values for the model based on the subset of important parameters.  It is nonstatutory subject matter for the reasons set for rejection.
 	Claim 19 cited the system in accordance with claim 15, wherein said at least one processor is further programmed to determine a set of calibrated parameter values for the model based on the subset of important parameters and the hyper parameter.  It is nonstatutory subject matter for it failing to provide an integration process to produce a useful and practical solution in real time.
 	Claim 20 cited the system in accordance with claim 15, wherein said at least one processor is further programmed to perform Bayesian optimization on the subset of important parameters to determine a set of calibrated parameter values for the model.   It is nonstatutory subject matter for the reasons as set.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, US patent application publication 20200379424 .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claim 1, Wang described a system for power system model calibration comprising a computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to:

receive a plurality of events associated with the device (paras. 0036, 0038);
receive a first set of input calibration values for the plurality of parameters (paras. 0052-0056) ;
sequentially analyze the plurality of events in a first sequence to determine a set of calibrated parameter values for the model (paras. 0115- 0118) ;
validate the set of calibrated parameter values for the model to determine a fit; and perform Bayesian optimization on the determined fit, the set of calibrated parameter values for the model, and the plurality of events (paras. 0047, 0050, 0096, 0097).
As per claim 2, Wang described the system in accordance with claim 1, wherein the model is a power system model, wherein the Bayesian optimization maintains a probabilistic surrogate model and an acquisition function, and wherein to perform Bayesian optimization said at least one processor is further programmed to:
initialize the probabilistic surrogate model of an objective function using a plurality of initial parameter points, wherein the probabilistic surrogate model of the objective function comprises a stationary probabilistic model (paras. 0036, 0038 including
a non-linear one-to-one mapping of values of the plurality of parameters from a first domain to a second domain; 
generate a new set of parameter values corresponding to at least one parameter of the plurality of parameters by optimizing an acquisition function, wherein the acquisition function is based at least in part on the set of calibrated parameter values and the probabilistic surrogate model of the objective function (paras. 0036, 0041, 0042, 0048, 0061); 

update the probabilistic surrogate model of the objective function to obtain an updated probabilistic surrogate model of the objective function; and
repeat until reaching at least one of a predetermined number of iterations, a predetermined period of time, and a termination condition (paras. 0067, 0068, 0070, 0103, 0104).  
Claim 3 cited the system in accordance with Claim 1, wherein said at least one processor is further programmed to determine a second sequence of events based on the Bayesian optimization (paras. 0116, 0117, 0118). 
Claim 4 cited the system in accordance with Claim 3, wherein said at least one processor is further programmed to sequentially analyze the plurality of events based on the second sequence to determine a second fit (paras. Paras. 0110, 0111, 0112, 0117).
Claim 5 cited the system in accordance with Claim 4, wherein said at least one processor is further programmed to:
perform Bayesian optimization on the second fit, the set of calibrated parameter values for the model, and the plurality of events to determine a third sequence; and
sequentially analyze the plurality of events based on the third sequence (paras. 0112-0117).
As per claim 6, Wang described the system in accordance with claim 1, wherein said at least one processor is further programmed to determine a second set of input calibration values based on the Bayesian optimization (paras, 0115-0120).  

As per claim 8, Wang described the cited system in accordance with Claim 7, wherein said at least one processor is further programmed to: perform Bayesian optimization on the second fit, the set of calibrated parameter values for the model, and the plurality of events to determine a third set of input calibration values; and sequentially analyze the plurality of events based on the third set of input calibration values (paras. 0117, 0118).
As per claim 9, Wang disclosed the cited system in accordance with Claim 1, wherein said at least one processor is further programmed to compare the fit to a terminating condition; and when the terminating condition is reached, update the model to include the set of calibrated parameter values (paras. 0117, 0118, 0119). 
 	As per claim 10, Wang disclosed the cited system in accordance with claim 1, wherein the fit is based on one of an average fitting error of the set of calibrated parameter values across the plurality of events and a best fitting error of the set of calibrated parameter values across the plurality of events (paras. Paras. 0103, 0104, 1011, 0116).  
 	As per claim 11, Wang disclosed a system for power system model calibration comprising a computing device comprising at least one processor in communication with at least one memory device, wherein said at least one processor is programmed to: 
store a model of a device, wherein the model includes a plurality of parameters (paras. 0002, 0003, 0004); receive a first event associated with the device (paras. 0034-0040); 

 	perform Bayesian optimization on the subset of important parameters to determine a set of calibrated parameter values for the model (paras. 0114-0120).
As per claim 12, Wang disclosed he system in accordance with claim 11, wherein said at least one processor is further programmed to analyze the first event using at least one of a single value decomposition approach and a dot product angle approach (paras. 0098, 0101, 0103, 0104).
As per claim 13, Wang disclosed the system in accordance with claim 11, wherein the subset of important parameters includes less than ten parameters (paras. 0098-0106)
As per claim 14, Wang disclosed the cited system in accordance with claim 11, wherein said at least one processor is further programmed to:
receive a second event associated with the device (paras. 0002, 0003, 0004, 0034-0040); 
analyze the second event to determine a second subset of important parameters from the plurality of parameters based on the set of calibrated parameter values (paras. 0036-0044, 0112, 0113, 0114); and 
perform Bayesian optimization on the second subset of important parameters to determine a second set of calibrated parameter values for the model.  The cited features are related to design analysis without any integration process for solution implementation (paras. 0112, 0113, 0114).

store a model of a device, wherein the model includes a plurality of parameters;
receive a first event associated with the device (paras. 0003, 0004, 0036-0040);
analyze the first event to identify a subset of important parameters from the plurality of parameters (paras. 0060, 0064, 0068);
determine at least one hyperparameter based on the analysis; and
perform Bayesian optimization on the hyper parameter (paras. 0112-0117).
 	Claim 16.cited the system in accordance with claim 15, wherein said at least one processor is further programmed to analyze the first event using at least one of a single value decomposition approach and a dot product angle approach.  It is a mathematical computation in a design space.  It is nonstatatutory subject matter 
As per claim 17, Wang disclosed the system in accordance with claim 15, wherein said at least one hyper-parameter includes at least one of a maximum number of iterations, a residual tolerance, and one or more parameter weights (paras. 0060-0068, 0111, 0118).  
As per claim 18, Wang disclosed the system in accordance with claim 15, wherein said at least one processor is further programmed to:
re-analyze the first event to identify the subset of important parameters from the plurality of parameters based on the hyper parameter (paras. 0094-0098); and
determine a set of calibrated parameter values for the model based on the subset of important parameters (paras. 0097-0101).  


	As per claim 20, Wang disclosed the cited system in accordance with claim 15, wherein said at least one processor is further programmed to perform Bayesian optimization on the subset of important parameters to determine a set of calibrated parameter values for the model (paras. 0101-0115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THAI Q PHAN/Primary Examiner, Art Unit 2147